DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Currently, the pending Claims are 1, 5-21. The examined Claims are 1, 5-21, with Claims 1, 5-15, 17 being amended herein, and Claim 21 being newly added.

Response to Arguments

	Per Applicant’s amendments to the Claims, the previous rejections under 35 U.S.C. 112(b) are hereby withdrawn.

	Applicant has mainly amended independent Claim 1 to require that the bent portions further comprise a third bent portion corresponding to the first bent portion in the first uncoated region, wherein a third insulating layer is in direct contact with the third bent portion and is physically distinct from the separator. Applicant has almost amended the aforementioned dependent Claims to refer to the “first insulating layers.” Finally, Applicant newly presents Claim 21

	Furthermore, Applicant presents arguments in favor of said amendments versus the prior art of record (namely the disclosure of Hwang) (Pages 5-10 of Remarks). In particular, Applicant argues that the instantly claimed electrochemical device of Claim 1 requires that the separator is physically distinct from the third insulating layer, wherein said third insulating layer directly contacts the third bent portion which corresponds to the first bent portion in the first uncoated region (Page 8 of Remarks). Applicant argues that Hwang neither teaches nor suggests such a structure given that Hwang’s separator cannot be interpreted as a “third insulating layer” in light of the amendments to Claim 1 (Pages 8-9 of Remarks). 

	Applicant’s amendments/arguments are found to be persuasive. Accordingly, all previous prior art rejections of record are hereby withdrawn.

Allowable Subject Matter

Claims 1, 5-21 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art references of record are Hwang et al. (US 2009/0092889), Muraoka et al. (US 2010/0136429), and Otohata (US 2017/0005318).

Hwang teaches a lithium secondary battery (Abstract, [0003]). As illustrated in Figure 6, Hwang teaches that the battery comprises an electrode assembly (200) and a can 100a which encloses the electrode assembly ([0044], [0068]-[0070], [0074]-[0075]). As illustrated in Figure 6, Hwang teaches that the electrode assembly comprises a jelly roll configuration comprising a first electrode (210), a second electrode (220) spaced apart from the first electrode, and a separator (230) disposed between the first and second electrodes, wherein the first and second electrodes are wound to form the jelly roll configuration ([0047], [0074]-[0075]). As illustrated in Figure 6, Hwang teaches that the first electrode comprises a first electrode current collector (211), wherein the first electrode current collector comprises a first surface and a second surface disposed oppositely, wherein the first surface faces the can, wherein the first surface comprises a coated region coated with a first electrode active material layer (213) and an uncoated region (215) which is not coated with the first electrode active material layer ([0057], [0074]-[0075]). As illustrated in Figure 6, the uncoated region further comprises a first uncoated region disposed at an end of the jelly roll (i.e. the section of uncoated region (215) beginning at the area magnified by the circular insert to the section of uncoated region (215) ending at the area to which numeral (210) points where active material coating begins on both surfaces of the first electrode current collector).
	As illustrated in the annotated Figure 6 below, the aforementioned first uncoated region of uncoated region (215) comprises alternating bent portions and straight portions. More specifically, and with respect to said first uncoated region of uncoated region (215), the bent portions comprise first and second bent portions and the straight portions comprise first and second straight portions, wherein the first bent portion is a right side of the jelly roll, wherein the second bent portion is a left side of the jelly roll, wherein the first straight portion is an upper surface of the jelly roll, and wherein the second straight portion is a lower surface of the jelly roll. Furthermore, Hwang teaches that the jelly roll further comprises a short-circuiting part (400) comprising an insulating portion (430) which is fully wound around the outer circumference of the jelly roll itself ([0074]-[0075]). Therefore, and as illustrated in the annotated Figure 6, the first and second bent portions are each interpreted as being provided with a respective portion of the insulating portion (the respective portions of the insulating portion being interpreted as first insulating layers). 


    PNG
    media_image1.png
    559
    883
    media_image1.png
    Greyscale


Muraoka teaches a battery (Abstract, [0001]). As illustrated in Figure 2, Muraoka teaches that the battery comprises cathode current collector (51) whose surface is coated, at least in part, with an insulating member (10) ([0049], [0062]-[0064]). Muraoka teaches that the degree to which the surface area of the cathode current collector is coated by the insulating member must be controlled in order to further optimize battery performance ([0063]-[0064]). In particular, Muraoka teaches that if the insulating member covers too much of the surface area of the cathode current collector, resistance characteristics across opposing electrodes becomes difficult to control ([0063]). Conversely, Muraoka teaches that if the insulating member does not cover enough of the surface area of the cathode current collector, energy density characteristics are degraded ([0064]).
Otohata teaches a battery (Abstract, [0001]). Otohata teaches that in order to further prevent short circuits from occurring between positive and negative electrodes, an insulating layer may be provided to provide an insulation effect ([0029]). However, Otohata teaches that in order for the insulation effect to be sufficiently exhibited/provided, the thickness of the insulating layer must be sufficiently controlled in some measure (i.e. Otohata teaches that the thickness of the insulating layer directly affects its ability to sufficiently exhibit an insulation effect) ([0029]).

	However, independent Claim 1 requires, among a plurality of other structural limitations, that the bent portions further comprise a third bent portion corresponding to the first bent portion in the first uncoated region, wherein a third insulating layer is in direct contact with the third bent portion and is physically distinct from the separator.

Accordingly, Hwang neither teaches nor suggests a third insulating layer corresponding to the first bent portion (right side of the jelly roll in the annotated Figure 6) which directly contacts a third bent portion and is physically distinct from the separator. While the jelly roll of Hwang comprises a third bent portion corresponding to the first bent portion, Hwang’s third bent portion would, at best, be in direct contact with the separator as opposed to a third insulating layer which is physically distinct from the separator. Furthermore, neither Muraoka nor Otohata cure the aforementioned deficiencies of Hwang.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729